- tax_exempt_and_government_entities_division legend taxpayer a taxpayer b amount a amount b amount c ira plan x institution x dear department of the treasury internal_revenue_service washington d c jun uniform issue list te p ras ts ‘ this is in response to your request dated as supplemented by in which you request a waiver correspondence dated of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and taxpayer b are married and file a joint federal tax_return taxpayer a represents that he received a distribution from plan x totaling amount a amount b was withheld from his plan x distribution as federal_income_tax amount a was timely rolled into ira taxpayer a and taxpayer b filed their joint federal_income_tax return and sought a refund that taxpayer a could also roll over into ira the refund was received approximately one week beyond the day rollover period applicable to taxpayer a's distribution from plan x the tax_refund of amount c was contributed into ira upon receipt however the contribution occurred outside of the applicable 60-day rollover period amount c is less than amount b a page taxpayer a asserts that his failure to accomplish a rollover of the full amount standing to his credit under plan x within the 60-day period prescribed by sec_402 was due to incorrect financial advice from personnel administrators of institution x taxpayer a asserts that he was told that he could not accomplish a direct trustee to trustee transfer of his plan x account balance into an individual_retirement_account ira because he did not already have a qualified ira to receive the transfer in this regard based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount b contained in sec_402 of the code in this instance sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by the misleading advice offered by personnel of institution x which prevented him from either making a timely rollover or accomplishing a direct trustee to trustee transfer of his entire plan x account balance including amount b or any portion thereof into an ira therefore pursuant to sec_402 of the code the service hereby waives the into an ira is deemed to be a timely rollover of 60-day rollover requirement with respect to the distribution of amount c from plan x as a result taxpayer a ‘s contribution of amount c arene page said amount c provided all other requirements of sec_402 of the code except the day requirement were met with respect to such contribution no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is being sent to your authorized representative pursuant to a power_of_attorney on file with this office if you wish to inquire about this ruling please contact at please address all correspondence to sincerely yours ‘employee plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
